            Case 2:18-cv-01373-JFC
                 2:05-mc-02025 Document
                                   Document
                                        13111 Filed 10/12/18 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 PETE KASICH, and all others similarly
 situated,

                Plaintiffs,
                                                       CLASS ACTION COMPLAINT
 v.                                                    AND DEMAND FOR JURY
                                                       TRIAL
 THE SCOTTS MIRACLE-GRO
 COMPANY, INC., and THE SCOTTS                         Civil Case No. ___________
 COMPANY LLC,


                Defendants.



       Plaintiff PETE KASICH, individually and on behalf of all others similarly situated

(collectively, “Plaintiffs”), by their attorneys, make the following assertions pursuant to the

investigations of counsel and upon information and belief, except as to the assertions

specifically pertaining to themselves and their counsel, which are based on personal

knowledge:

                                  NATURE OF THE ACTION

       1.      This is a class action against The Scotts Miracle-Gro Company, Inc. and The

Scotts Company LLC (collectively, “Scotts” or “Defendants”) for misrepresenting and selling

a defective combination mulch-grass seed product, Scotts Turf Builder EZ Seed (“EZ Seed”

or the “Product”).

       2.      The Product contains a pre-mixed formulation of ingredients, including mulch,

grass seed, and fertilizer. During the class period, according to the Product labeling and

advertising, the Product was uniformly represented as causing grass to grow “50% THICKER
            Case 2:18-cv-01373-JFC
                 2:05-mc-02025 Document
                                   Document
                                        13111 Filed 10/12/18 Page 2 of 20



WITH HALF THE WATER” compared to “ordinary seed” and that the Product “Grows

Anywhere! Guaranteed!” (the “Representations”). These Representations are materially false

and misleading. The Product does not in fact make grass grow “50% THICKER WITH HALF

THE WATER” compared to “ordinary seed”.                Instead, the mulch competes with the

germinating seed for available moisture and actually prevents the grass from growing. Thus,

the Product actually requires more water than ordinary seed, not less. In addition, the Product

does not “grow anywhere”.

       3.      Defendants began selling the Product in or about January 2009. The Product was

sold in a variety of package sizes, and with varying seed mixtures. 1

       4.      During the class period, EZ Seed is or was labeled and sold as a premium product

that is supposed to be better than “ordinary seed,” and it commands and commanded a substantial

price premium over other grass seed products.

       5.      Moreover, EZ Seed covered only a fraction of the surface area of ordinary grass

seed products. For example, a ten pound bag of EZ Seed retailed for $28.94 and covered 210 square

feet. In contrast, a seven pound bag of Scotts Grass Seed: Sun & Shade Mix costs $24.98 but

covers up to 2,800 square feet. To achieve the same coverage area with EZ Seed would require a

consumer to purchase thirteen ten pound bags at a premium of $351.24 over the cost of Scotts

Grass Seed: Sun & Shade Mix.

       6.      Had Plaintiff and Class members known the truth about Defendants’ materially

false Representations, they would not have purchase the Product, or would have purchased it on

different terms.



1
 EZ Seed is or was sold in varieties including “Dog Spot Repair,” “Dog Spot Repair for Tall
Fescue Lawns,” “Ultimate Winter Lawn Mix,” “for Tall Fescue Lawns,” and “for
Bermudagrass Lawns.” Each of these varieties is included in the definition of “Product.”
             Case 2:18-cv-01373-JFC
                  2:05-mc-02025 Document
                                    Document
                                         13111 Filed 10/12/18 Page 3 of 20



        7.      Through this lawsuit, Plaintiff seeks to recover on behalf of himself and all other

similarly situated purchasers of EZ Seed in Pennsylvania.

                                         THE PARTIES

        8.      Plaintiff Pete Kasich is a citizen of Pennsylvania, residing in Allegheny County,

Pennsylvania.

        9.      Defendant The Scotts Miracle-Gro Company, Inc. (“Scotts Miracle-Gro Co.”) is a

Delaware corporation with a principal place of business at 14111 Scottslawn Road, Marysville,

Ohio, 43041. Scotts is the world’s largest marketer of branded consumer lawn and garden products,

including a variety of grass seed products.

        10.     Defendant The Scotts Company LLC (“Scotts, LLC”) is an Ohio Limited Liability

Company with a principal place of business located at 14111 Scottslawn Road, Marysville, Ohio,

43041. The Scotts Company LLC is a wholly-owned subsidiary of Scotts Miracle-Gro Company,

Inc.

        11.     At all relevant times hereto, Defendants acted in concert with, and with the

knowledge and approval of and/or as the agent of each other, and within the course and scope of

the agency, regarding the Representations, acts and omissions alleged.

                                 JURISDICTION AND VENUE

        12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question). This Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C. §

1367.

        13.     This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because there are more than 100 class members and the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs, and at least one class member is a citizen of
           Case 2:18-cv-01373-JFC
                2:05-mc-02025 Document
                                  Document
                                       13111 Filed 10/12/18 Page 4 of 20



a state different from Defendants.

       14.     This Court has personal jurisdiction over Defendants because Defendants conduct

substantial business within Pennsylvania, such that Defendants have significant, continuous and

pervasive contacts with the State of Pennsylvania.

       15.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendants do business throughout this district, and a substantial part of the events giving rise to

Plaintiff Kasich’s claims took place within this judicial district, including his purchase and use of

EZ Seed.

                                FACTS COMMON TO ALL COUNTS

                                              Scotts EZ Seed

       16.     Defendants claim that EZ Seed is a turf building mixture of grass seed, mulch and

fertilizer. Scotts began selling EZ Seed in or about 2009, which it describes or described as a

“[r]evolutionary seeding product[] [that] contain[s] a super absorbent growing material that

absorbs water and expands to surround seed in a moist, protective layer. The mix then cares for

seeds, infusing them with water and nourishment, so they can build strong roots that survive tough

conditions – making it easy for you to grow grass, guaranteed!”

       17.     Defendants’ Product packaging uniformly states or stated that the Product will

make grass grow “50% THICKER WITH HALF THE WATER” compared to “ordinary seed”

       18.     In addition, Defendants make or made false statements about EZ Seed’s ability to

grow grass anywhere, including that the Product “Grows Anywhere! Guaranteed!”

                NexGen’s Half Water Study Regarding EZ Seed Product Claims

       19.     NexGen is the largest turfgrass development institution in North America. It

develops cool and warm season cultivars for certification and licensing to turfgrass companies,
          Case 2:18-cv-01373-JFC
               2:05-mc-02025 Document
                                 Document
                                      13111 Filed 10/12/18 Page 5 of 20



including Scotts.

       20.     NexGen studied the characteristics and efficacy of EZ Seed versus ordinary grass

seed and a competing brand of seed mulch products.

       21.     NextGen’s study relates to the Product representation that EZ Seed is “WaterSmart”

and produces grass “50% thicker with half the water [versus ordinary grass seed when each is

watered at half the recommended rate.]”

       22.     The study was administered by Kenneth Hignight, NexGen’s Director of Research.

Mr. Hignight holds three patents for turfgrass development, has released over 100 cultivars, has

over 25 Plant Variety Protection certificates, has authored or co-authored 22 articles, and has

served on the National Grass Variety Review Board for over 10 years.

       23.     Specifically, NexGen examined the ability of EZ Seed to establish grass growth

with half the recommended water for ordinary seed. The study, Validation of the 1 Step Complaint

Claim, 50% Thicker with Half the Water than Ordinary Seed” (the “Half Water Study”), included

a comparison of EZ Seed to ordinary grass seed at half water levels.

       24.     Four simultaneous trials were conducted at a NexGen facility in Albany, Oregon.

Each trial was replicated three times. Trial 1 used a sandy loam soil and compared EZ Seed to

three types of Sun and Shade mixtures of ordinary grass seed, two made by Vigoro and one made

by Scotts. Trial 2 used a Woodburn silt loam soil and compared EZ Seed to the same three types

of ordinary grass seed used in Trial 1. Trial 3 used a sandy loam soil and compared EZ Seed to

three types of Tall Fescue Blends of ordinary grass seed, two made by Vigoro and one made by

Scotts. Trial 4 used Woodburn silt loam soil and compared EZ Seed to the same three types of

ordinary grass seed used in Trial 3.

       25.     The seed samples that received full water received an average of 1.60 inches per
          Case 2:18-cv-01373-JFC
               2:05-mc-02025 Document
                                 Document
                                      13111 Filed 10/12/18 Page 6 of 20



week, and the half water samples received an average of 0.80 inches per week.

       26.     In all four trials, EZ Seed failed to produce any seedlings under half water

conditions throughout the 32-day testing period. Every other seed sample, including the ordinary

seed, produced seedlings under half water conditions.

       27.     Regarding EZ Seed, the Half Water Study found “The seed mulch product EZ Seed

had no seedlings emerge by day 7 when watered at half the recommended rate for ‘ordinary’ seed.

... Full water rates for EZ Seed resulted in stands comparable to ‘ordinary’ seed and [the competing

branded product at] half rate of water. ... These results are consistent with earlier research where

EZ Seed required increased amounts of water to promote germination and establishment compared

to [a competing product].”

       28.     The Half Water Study further found, “By day 10 of the study most products in the

four trials had established at a sufficient level to produce a turfgrass stand. The exception was EZ

Seed with half the water rate, which showed no emerging seedlings.” The Study offered the

following explanation: “porous” seed mulch products that “have a high moisture absorbing

capacity” like EZ Seed actually impair grass growth because the mulch “compete[s] with the seeds

for available water.”

       29.     The Half Water Study concluded that “sufficient water was applied throughout the

study to establish and maintain the ‘ordinary’ products and the [competing branded product].

Therefore, EZ Seed should be able to produce a thick stand of plants as illustrated on the label

with half the amount of water. Our results showed that EZ Seed could not establish under the half

water rate conditions described in this study.”
          Case 2:18-cv-01373-JFC
               2:05-mc-02025 Document
                                 Document
                                      13111 Filed 10/12/18 Page 7 of 20



                     False And Misleading Product Claims About EZ Seed

   A. EZ Seed’s False and Misleading Label

       30.     EZ Seed’s packaging label claims or claimed it is “WaterSmart” and “Makes The

Most Of Every Drop.” EZ Seed’s packaging label uniformly claims or claimed it establishes grass

“50% thicker with half the water” compared to ordinary grass seed. According to the label, this

claim was based on a 32-day comparison study between EZ Seed and “ordinary seed,” with “each

watered at half the recommended rate for ordinary seed.” Each of these material representations is

false and misleading.

       31.     EZ Seed’s packaging label also claims or claimed that the Product “Grows

Anywhere! Guaranteed!” and “Grows In Tough Conditions! Guaranteed!” The label also states or

stated that EZ Seed is “[t]he revolutionary seeding mix that takes care of the seed for you, so you

can grow thick, beautiful grass ANYWHERE!”, including “Dry, sunny areas!”; “Dense shade!”;

and “Even grows on pavement!” Moreover, the product label claims or claimed, “Scotts premium

quality EZ Seed is developed to thrive in virtually every condition -- harsh sun, dense shade, and

even spreads to repair wear and tear. The result -- thicker, beautiful, long lasting grass!” Each

of these representations is materially false and misleading.

       32.     EZ Seed’s package label also included a false and misleading graphic comparing

EZ Seed grass growth to ordinary grass seed growth after 32 days (the “Comparative Packaging

Graphic”). The EZ Seed clearly outperforms the ordinary grass seed in the promotional visual on

the product packaging, depicted below.
          Case 2:18-cv-01373-JFC
               2:05-mc-02025 Document
                                 Document
                                      13111 Filed 10/12/18 Page 8 of 20




       33.     The Comparative Packaging Graphic is materially false and misleading. In

NexGen’s Half Water Study, there was no seedling emergence after 32 days when EZ Seed was

watered with half the recommended water for ordinary grass seed. Thus, scientific testing

demonstrates that EZ Seed does not produce 50% thicker grass growth with half the water;

it is not “WaterSmart;” and it is not “developed to thrive in virtually every condition” or to “grow

anywhere.”

       34.     Defendants’ materially false and misleading Representations were made in willful

and wanton disregard of the interests of the consuming public, and constitute a knowing attempt

to deceive consumers.

   B. False and Misleading “No-Quibble Guarantee”

       35.     To bolster the sale of EZ Seed, Defendants advertised and promoted a money-back

“No Quibble Guarantee” which they failed to honor.
          Case 2:18-cv-01373-JFC
               2:05-mc-02025 Document
                                 Document
                                      13111 Filed 10/12/18 Page 9 of 20



       36.     On packages of EZ Seed, Scotts highlighted what it refered to as their “No Quibble

Guarantee®.” The terms of the guarantee were unequivocally stated on the product packaging:

       If for any reason you, the consumer, are not satisfied after using this product, you
       are entitled to get your money back. Simply send us the original evidence of
       purchase and we will mail you a refund check promptly.

       37.     Scotts, however, refused to honor their own return policy, rendering their money-

back guarantee illusory.


                 FACTS CONCERNING THE CLASS REPRESENTATIVE

                           Pete Kasich’s EZ Seed Purchase And Use

       38.     Plaintiff Kasich purchased one 10 lb. bag of EZ Seed from a Home Depot store in

West Mifflin, Pennsylvania, as well as a 10 lb. bag of EZ Seed from a Lowe’s in Munhall,

Pennsylvania during the class period in order to seed an area of his lawn. He purchased the products

for approximately $30.00 each.

       39.     Plaintiff Kasich purchased EZ Seed in reliance Defendants’ false and misleading

Representations and omissions. Specifically, he chose to purchase EZ Seed instead of a less

expensive grass seed because EZ Seed was “GUARANTEED!” to grow anywhere, including in

densely shaded areas. In addition, Plaintiff Kasich purchased EZ Seed because the label promised

that the “revolutionary” seeding mix was “WaterSmart” and that the mixture would grow grass

50% thicker than ordinary grass seed when each was watered at half the recommended rate. These

representations were false and misleading and the Product failed to perform as stated.

       40.     Plaintiff Kasich paid a tangible increased cost for EZ Seed because of the false

claims that he read on the product packaging, on which he also relied. Ultimately, EZ Seed was

worthless and/or worth less than the Representations suggested, and Plaintiff Kasich would not

have purchased EZ Seed if he had known that the claims on the label were false, would have
         Case 2:18-cv-01373-JFC
              2:05-mc-02025 Document
                                Document
                                     13111 Filed 10/12/18 Page 10 of 20



purchased it on different terms, or would have purchased a different and/or less expensive grass

seed.

        41.     Plaintiff Kasich seeded his lawn with fresh EZ Seed product, and he carefully

followed EZ Seed’s directions for use and care on the product package. However, the EZ Seed did

not perform as advertised. did not grow at all.

                          CLASS REPRESENTATION ASSERTIONS

        42.     Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(b)(2) and 23(b)(3) on behalf of himself, on behalf of all others similarly situated,

and as a member the Class defined as follows: All citizens of Pennsylvania who, within six years

prior to the filing of the initial Complaint, purchased Defendant’s Products.

        43.     Excluded from the Class are: (i) Defendants, their assigns, successors, and legal

representatives; (ii) any entities in which Defendants have controlling interests; (iii) federal, state,

and/or local governments, including, but not limited to, their departments, agencies, divisions,

bureaus, boards, sections, groups, counsels, and/or subdivisions; (iv) all persons presently in

bankruptcy proceedings or who obtained a bankruptcy discharge in the last three years; and (v) any

judicial officer presiding over this matter and person within the third degree of consanguinity to

such judicial officer.

        44.     Plaintiff reserves the right to amend or otherwise alter the class definition presented

to the Court at the appropriate time, or to propose or eliminate sub-classes, in response to facts

learned through discovery, legal arguments advanced by Defendants, or otherwise.

        45.     This action is properly maintainable as a class action pursuant to Federal Rule of

Civil Procedure 23 for the reasons set forth below.

        46.     Numerosity: Members of the Class are so numerous that joinder of all members
         Case 2:18-cv-01373-JFC
              2:05-mc-02025 Document
                                Document
                                     13111 Filed 10/12/18 Page 11 of 20



is impracticable. Upon information and belief, the Class consists of thousands of purchasers or

more throughout the Pennsylvania. Accordingly, it would be impracticable to join all members of

the Class before the Court.

       47.     Common Questions Predominate: There are numerous and substantial questions

of law or fact common to all members of the Class that predominate over any individual issues.

Included within the common questions of law or fact are:

               •   Whether, contrary to Defendant’s uniform, material representations and

                   omissions, the Products do not make gross grow “50% THICKER WITH

                   HALF THE WATER” compared to ordinary seed;

               •   Whether, contrary to Defendant’s uniform, material representations and

                   omissions, the Products do not cause grass to “Grow[] Anywhere!

                   Guaranteed!”;

               •   Whether Defendant violated the Magnuson-Moss Warranty Act, 15 U.S.C. §§

                   2301, et seq.;

               •   Whether Defendant violated the Pennsylvania Unfair Trade Practices and

                   Consumer Protection Law (“UTPCPL”), 73 P.S. §§ 201-1, et seq.;

               •   Whether Defendant committed a Breach of Express Warranty;
               •   Whether Defendant       committed a breach        of Implied Warranty of

                   Merchantability;

               •   Whether Plaintiffs and the Class are entitled to equitable and/or injunctive

                   relief;

               •   Whether Plaintiffs and the Class members have sustained damage as a result of

                   Defendant’s unlawful conduct; and

               •   The proper measure of damages sustained by Plaintiffs and Class Members.

       48.     Typicality: Plaintiff’s claims are typical of the claims of the members of the Class
         Case 2:18-cv-01373-JFC
              2:05-mc-02025 Document
                                Document
                                     13111 Filed 10/12/18 Page 12 of 20



he seeks to represent because Plaintiff, like the Class members, purchased Defendants’ misbranded

Products. Defendants’ unlawful, unfair and/or fraudulent actions concern the same business

practices described herein irrespective of where they occurred or were experienced. Plaintiff and

the Class sustained similar injuries arising out of Defendants’ conduct. Plaintiff’s and Class

Member’s claims arise from the same practices and course of conduct and are based on the same

legal theories.

        49.       Adequacy: Plaintiff is an adequate representative of the Class he seeks to represent

because his interests do not conflict with the interests of the members of the Class Plaintiff seeks

to represent. Plaintiff will fairly and adequately protect the interests of members of the Class and

has retained counsel experienced and competent in the prosecution of complex class actions,

including complex questions that arise in consumer protection litigation.

        50.       Superiority and Substantial Benefit: A class action is superior to other methods

for the fair and efficient adjudication of this controversy, since individual joinder of all members

of the Class is impracticable and no other group method of adjudication of all claims asserted

herein is more efficient and manageable for at least the following reasons:

              a. The claims presented in this case predominate over any questions of law or fact, if

                  any exists at all, affecting any individual member of the Class;

              b. Absent a Class, the members of the Class will continue to suffer damage and

                  Defendants’ unlawful conduct will continue without remedy while Defendants

                  profit from and enjoy their ill-gotten gains;

              c. Given the size of individual Class members’ claims, few, if any, members could

                  afford to or would seek legal redress individually for the wrongs Defendants

                  committed against them, and absent members have no substantial interest in
         Case 2:18-cv-01373-JFC
              2:05-mc-02025 Document
                                Document
                                     13111 Filed 10/12/18 Page 13 of 20



                individually controlling the prosecution of individual actions;

             d. When the liability of Defendants has been adjudicated, claims of all members of

                the Class can be administered efficiently and/or determined uniformly by the

                Court; and

             e. This action presents no difficulty that would impede its management by the Court

                as a class action, which is the best available means by which Plaintiff and

                members of the Class can seek redress for the harm caused to them by

                Defendants.

       51.      Because Plaintiff seeks relief for all members of the Class, the prosecution of

separate actions by individual members would create a risk of inconsistent or varying adjudications

with respect to individual members of the Class, which would establish incompatible standards of

conduct for Defendants.

       52.      The prerequisites to maintaining a class action for injunctive or equitable relief

pursuant to Fed. R. Civ. P. 23(b)(2) are met as Defendants have acted or refused to act on grounds

generally applicable to the Class, thereby making appropriate final injunctive or equitable relief

with respect to the Class as a whole.

       53.      The prerequisites to maintaining a class action pursuant to Fed. R. Civ. P. 23(b)(3)

are also met as questions of law or fact common to Class members predominate over any questions

affecting only individual members, and a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.

       54.      Plaintiff and Plaintiff’s counsel are unaware of any difficulties that are likely to be

encountered in the management of this action that would preclude its maintenance as a class action.
           Case 2:18-cv-01373-JFC
                2:05-mc-02025 Document
                                  Document
                                       13111 Filed 10/12/18 Page 14 of 20



                                       FEDERAL COUNTS

                                              COUNT 1

                    Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

          55.    Plaintiffs repeat the assertions in the foregoing paragraphs as if fully set forth

herein.

          56.    Plaintiff brings this Count I individually and on behalf of the members of the Class

against all Defendants.

          57.    EZ Seed is a consumer product as defined in 15 U.S.C. § 2301(1).

          58.    Plaintiff is a consumer as defined in 15 U.S.C. § 2301(3).

          59.    Defendants are suppliers and warrantors as defined in 15 U.S.C. § 2301(4) and (5).

          60.    In connection with the sale of EZ Seed, Defendants issued written warranties as

defined in 15 U.S.C. § 2301(6) on the product packaging and in various advertisements and

promotional materials by making Express Warranties that EZ Seed: (i) “Grows Anywhere!

GUARANTEED!”; (ii) “Grows in Tough Conditions! Guaranteed!;” (iii) is “WaterSmart;” (iv)

produces“50% thicker [grass] with half the water [versus ordinary seed];” (v) is a “revolutionary

seeding mix that takes care of the seed for you, so you can grow thick, beautiful grass

ANYWHERE!”, including “Dry, sunny areas!”; “Dense shade!”; and “Even grows on pavement!”;

(vi) is a “premium quality” seeding product that “is developed to thrive in virtually every condition

-- harsh sun, dense shade, and even spreads to repair wear and tear. The result - thicker, beautiful,

long lasting grass!” Moreover, Defendants issued an express written warranty that they would

honor      the   “No-Quibble     Guarantee”     (collectively,   the   “Express    Warranties”    or

“Misrepresentations”).

          61.    In fact, EZ Seed does not conform to the Express Warranties because each of the
           Case 2:18-cv-01373-JFC
                2:05-mc-02025 Document
                                  Document
                                       13111 Filed 10/12/18 Page 15 of 20



Express Warranties is false and misleading. Additionally, NexGen’s studies refute some of these

warranties. For example, EZ Seed warrants that it will produce 50% thicker grass growth compared

to ordinary grass seed when watered at half the recommended rate, but NexGen’s Half Water Study

found that EZ Seed failed to produce any grass seedlings when watered at half the recommended

rate for ordinary seed.

          62.     By reason of Defendants’ breach of warranties, Defendants violated the statutory

rights due to Plaintiffs pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301 et seq.,

thereby damaging Plaintiff and members of the Class.

          63.     Plaintiff and the Class members were injured as a direct and proximate result of

Defendants’ breach because they would not have purchased EZ Seed if they knew the truth about

the product, or would have purchased the Product on different terms.

                             PENNSYLVAIA STATE LAW COUNTS

                                             COUNT II

                (Unfair Trade Practices and Consumer Protection Law (“UTPCPL”),
                                      73 P.S. §§ 201-1, et seq.)

          64.     Plaintiffs repeat the assertions in the foregoing paragraphs as if fully set forth

herein.

          65.     73 P.S. § 201-2(4)(v) prohibits “[r]representing that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that they do not have

or that a person has a sponsorship, approval, status, affiliation, or connection that he does not

have.” Defendants violated this provision by making the Representations described herein.

          66.     73 P.S. § 201-2(4)(vii) prohibits “[r]epresenting that goods or services are of a

particular standard, quality or grade, or that goods are of a particular style or model, if they are of

another.” Defendants violated this provision by making the Representations described herein.
           Case 2:18-cv-01373-JFC
                2:05-mc-02025 Document
                                  Document
                                       13111 Filed 10/12/18 Page 16 of 20



          67.   73 P.S. § 201-2(4)(ix) prohibits “[a]dvertising goods or services with intent not to

sell them as advertised.” Defendants violated this provision by making the Representations

described herein.

          68.   73 P.S. § 201-2(4)(xiv) prohibits “[f]ailing to comply with the terms of any written

guarantee or warranty given to the buyer at, prior to or after a contract for the purchase of goods

or services is made.” Defendants violated this provision by making the Representations described

herein.

          69.   73 P.S. § 201-2(4)(xxi) prohibits “[e]ngaging in any other fraudulent or deceptive

conduct which creates a likelihood of confusion or of misunderstanding.” Defendants violated this

provision by making the Representations described herein.

          70.   Plaintiff and Class members suffered injuries caused by Defendants’ false and

misleading Representations because they would not have purchased the Products if they knew the

truth, or would have purchased them on different terms.

          71.   Wherefore, Plaintiffs hereby seek all remedies available under the UTPCPL from

Defendants including, but not limited to, three times the actual damages sustained, costs, and

reasonable attorney fees.

                                           COUNT III

                    (Breach of Express Warranty, 13 Pa.C.S. §§ 2301, et seq.)

          72.   Plaintiffs repeat the assertions in the foregoing paragraphs as if fully set forth

herein.

          73.   13 Pa.C.S. § 2313(1) provides that “[a]ny affirmation of fact or promise made by

the seller to the buyer which relates to the goods and becomes part of the basis of the bargain

creates an express warranty that the goods shall conform to the affirmation or promise.” 13 Pa.C.S.
           Case 2:18-cv-01373-JFC
                2:05-mc-02025 Document
                                  Document
                                       13111 Filed 10/12/18 Page 17 of 20



§ 2313(2) provides that “[a]ny description of goods which is made part of the basis of the bargain

creates an express warranty that the goods shall conform to the description.”

          74.   By making the Representations, Defendants, as the designers, manufacturers,

marketers, distributors, or sellers expressly warranted that the Products were fit for their

represented purpose.

          75.   In fact, the Products are not fit for such purpose because each of the Representations

is false and misleading.

          76.   Plaintiff and the Class members were injured as a direct and proximate result of

Defendants’ breach because they would not have purchased EZ Seed if they knew the truth about

the product, or would have purchased them on different terms.

                                             COUNT IV

          (Breach of Implied Warranty of Merchantability, 13 Pa.C.S. §§ 2301, et seq.)

          77.   Plaintiffs repeat the assertions in the foregoing paragraphs as if fully set forth

herein.

          78.   13 Pa.C.S. § 2314(a) provides that “a warranty that the goods shall be merchantable

is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind.”

13 Pa.C.S. § 2314(b)(1) provides that goods to be merchantable must at least “pass without

objection in the trade under the contract description.” 13 Pa.C.S. § 2314(b)(2) provides that goods

to be merchantable must be at least such as “in the case of fungible goods, are of fair average

quality within the description.” 13 Pa.C.S. § 2314(b)(3) provides that goods to be merchantable

must at least be “fit for the ordinary purposes for which such goods are used.” 13 Pa.C.S. §

2314(b)(6) provides that goods to be merchantable must at least “conform to the promises or

affirmations of fact made on the container or label if any.”
         Case 2:18-cv-01373-JFC
              2:05-mc-02025 Document
                                Document
                                     13111 Filed 10/12/18 Page 18 of 20



        79.     Defendants as the designers, manufacturers, marketers, distributors, and/or sellers

impliedly warranted that EZ Seed was fit for the represented purposes, based on the express,

material Representations.

        80.     Defendants breached the warranty implied in the contract for the sale of the

Products in that the Products could not pass without objection in the trade under the contract

description; the goods were not of fair average quality within the description; the goods were unfit

for their intended and ordinary purpose; and the goods did not conform to the promises of fact

made on the label. As a result, Plaintiffs did not receive the goods as impliedly warranted by

Defendants to be merchantable.

        81.     In reliance upon Defendants’ skill and judgment and the implied warranties of

fitness for the purpose, Plaintiffs purchased the Products.

        82.     The EZ Seed products were not altered by Plaintiffs.

        83.     The EZ Seed products were defective and misrepresented when they left the

exclusive control of Defendants.

        84.     Defendants knew that the EZ Seed products would be purchased and used without

additional testing for efficacy by Plaintiffs.

        85.     The EZ Seed products were defectively designed and unfit for their intended

purpose, and Plaintiffs did not receive the goods as warranted.

        86.     As a direct and proximate cause of Defendants’ breach of the implied warranty,

Plaintiffs have been injured and harmed because they would not have purchased the Products if

they knew the truth about the Products, or would have purchased them on different terms.

                                      RELIEF DEMANDED

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks
         Case 2:18-cv-01373-JFC
              2:05-mc-02025 Document
                                Document
                                     13111 Filed 10/12/18 Page 19 of 20



judgment against Defendants, as follows:

       A.      For an order certifying the Class under Rule 23 of the Federal Rules of Civil

Procedure and naming Plaintiff as representative of the Class and Plaintiff’s attorneys as Class

Counsel to represent the Class members;

       B.      For an order declaring the Defendants’ conduct violates the statutes a n d l a w s

referenced herein;

       C.      For an order awarding, as appropriate, compensatory and monetary damages,

restitution or disgorgement to Plaintiffs and the Class for all causes of action;

       D.      For an order requiring Defendants to immediately cease and desist from selling

their misbranded Products in violation of law; enjoining Defendants from continuing to label,

market, advertise, distribute, and sell the Products in the unlawful manner described herein; and

ordering Defendants to engage in corrective action;

       E.      For prejudgment and postjudgment interest on all amounts awarded;

       F.      For an order awarding punitive damages; and

       G.      For an order awarding attorneys’ fees and expenses and costs of suit.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all causes of action and issues so triable.


                                                      /s/ Benjamin J. Sweet
                                                      Benjamin J. Sweet
                                                      CARLSON LYNCH SWEET
                                                      KILPELA & CARPENTER, LLP
                                                      bsweet@carlsonlynch.com
                                                      1133 Penn Avenue, 5th Floor
                                                      Pittsburgh, PA 15222
                                                      Telephone: 412-322-9243
                                                      Facsimile: 412-231-0246
Case 2:18-cv-01373-JFC
     2:05-mc-02025 Document
                       Document
                            13111 Filed 10/12/18 Page 20 of 20



                                 AND

                                 SCOTT A. KAMBER
                                 (to be admitted pro hac vice)
                                 KAMBERLAW, LLC
                                 skamber@kamberlaw.com
                                 201 Milwaukee Street, Ste. 200
                                 Denver, CO 80206
                                 Telephone: (303) 222-9008
                                 Facsimile: (212) 202-6364

                                 PRO HAC VICE TO BE SUBMITTED
